Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6 were withdrawn as a result of a previous restriction requirement. Claim 7 has been amended. Claims 1-8 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the same positions” in line 6, “the stacked unit cells” in line 6,  “said external terminals” in line 7, “external terminals” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected for its dependency on claim 7. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshioka (CN10393101, presented in IDS submitted 11/16/2021, translation provided by applicant). 

With respect to claim 7, Yoshioka discloses a battery pack (1 – battery assembly) (Fig. 3) comprising : 

a plurality of unit cells (2 and 3 – adjacent battery cells) (Fig.3) that are each provided with two external terminals (2b and 3b – electrodes) (Fig. 3) that are a positive electrode terminal and a negative electrode terminal (page 2, [0004], L 6) and that are stacked and connected in series (page 2, [0005], L 2) wherein, 
when said plurality of unit cells (2 and 3) are viewed in a plan view from the direction of stacking, the two external terminals (2b and 3b) that are provided in each of the plurality of unit cells (2 and 3) are located at the same positions as the two external terminals (2b and 3b) of each of the stacked unit cells (2 and 3) (Fig. 3); and 

    PNG
    media_image1.png
    447
    466
    media_image1.png
    Greyscale
of said external terminals (2b and 3b) that are provided in each of said unit cells (2 and 3), external terminals that are arranged in outermost layers (labeled) of the battery pack are outermost terminals (labeled) that are not joined with external terminals (2b and 3b) of said external terminals in each of said plurality of unit cells (2 and 3) that are adjacent in the direction of stacking, and  are bent in a direction away from adjacent unit cells of the plurality of unit cells. (Fig. 3 below).

With respect to claim 8, Yoshioka discloses a bus bar unit (18 - embedded terminal) of a bus-bar-connected connector (10 – battery connector) is connected to said outermost terminals (2b, labeled) (Fig. 2). 

Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are premised on the assertion that (I) Yoshioka does not disclose that a battery pack consists of stacked unit cells with two external terminals that, when viewed in the stacking direction, are located at the same positions as the other external terminals of the other units cells in the battery pack, and (II) that Yoshioka does not disclose that the outermost external terminal are bent in a direction away from adjacent unit cells. 
In response to applicants argument (I), examiner cites fig. 3 of Yoshioka, in which terminals of each of the unit cells appear aligned with the terminals of the unit cells stacked together. Clearly, when viewed from the stacking direction, these terminals will eclipse one another, as they are positioned in the same place on each unit cell. 
In response to applicant’s argument (II), examiner cites parts 2b as the outermost terminal attached to a unit cell, which according to fig. 3, is clearly bent away from the neighboring unit cell. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727